DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the light-emitting component can be electrically contacted and operated through the connection surfaces” in the last 2 lines. The term can be is an uncertain term which renders the claim indefinite. In other words, it is unclear about the boundary as claimed. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim(s) is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim(s). See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
Claims 2-17 are rejected because they inherit the deficiency from the claim which they are dependent from.
Claim 5 recites “extending along the primary plane of extension”.  There is insufficient antecedent basis for limitation “the primary plane of extension” in the claim. For the purpose of compact prosecution, the examiner assumes claim 5 is dependent from claim 4.
Claim 17 recites “the anchoring structure is provided with contact surfaces”.  There is insufficient antecedent basis for limitation “the anchoring structure” in the claim. For the purpose of compact prosecution, the examiner assumes claim 17 is dependent from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Patent No. 10,047,928).
Regarding to claim 1, Chen teaches a light-emitting component comprising:
an IC chip (Fig. 2, element 7, column 2, lines 62-63); and
an LED chip (Fig. 2, element 4, column 2, lines 53-54);
wherein:
the LED chip is arranged on a top surface of the IC chip and is electrically coupled to the IC chip (Fig. 2, LED 4 chip is arranged on a top surface of the IC chip 7 and is electrically coupled to the IC chip via conductors 6. Recitation of “on the top surface” is not interpreted as “directly contact the top surface”):
the IC chip comprises at least two projections on its side surfaces (Fig. 2, please see the attached figure);
the LED chip is configured to be electrically driven by the IC chip (Fig. 2, column 2, lines 65-66);
the IC chip comprises at least two electrical connection surfaces at a base surface facing away from the LED chip (Fig. 2, please see the attached figure); and
the light-emitting component can be electrically contacted and operated through the connection surfaces (Fig. 2, column 4, lines 57-60).

    PNG
    media_image1.png
    555
    815
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robin et al. (U.S. Patent Application Publication No. 2018/0247922) in view of Morsheim et al. (U.S. Patent No. 8,669,580).
Regarding to claim 2, Robin teaches a light-emitting component comprising:
an IC chip (Fig. 2, element 20; [0066], line 4); and
an LED chip (Fig. 2, element 16, [0066], line 2);
wherein:
the LED chip is arranged on a top surface of the IC chip and is electrically coupled to the IC chip (Fig. 2, the LED chip 18 is arranged on a top surface of the IC chip 20 and is electrically coupled to the IC chip):
the LED chip is configured to be electrically driven by the IC chip ([0066], lines 2-5);
the IC chip comprises at least two electrical connection surfaces at a base surface facing away from the LED chip (Fig. 2, elements 40/42/46); and
the light-emitting component can be electrically contacted and operated through the connection surfaces (Figs. 3-4).
Robin does not explicitly disclose the IC chip comprises at least two projections on its side surfaces.
      Matsuda teaches an IC chip comprises at least two projections on its side surfaces (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robin in view of Matsuda to configure at least two projections on side surfaces of the IC in order to provide power for operating the IC. 
Regarding to claim 2, Robin teaches
multiple LED chips are arranged on the top surface in such a way that the light-emitting component is configured to emit multicolored light (Fig. 4, [0047], lines 1-5); and
the LED chips are configured to be operated by the IC chip in such a way that a color-location of light emitted from the light emitting component is adjusted ([0047], last 3 lines).
Regarding to claim 3, Robin generally discloses the LEDs are micro-LEDs (Fig. 2, micro-LED has size in micron range), however, is silent as to the actual size of the LED. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the LED chip having a maximum edge length of 40 µm along the top surface in order to reduce footprint, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 4, Robin generally discloses the LED is micro-LED and the IC is about same size with the LED (Fig. 2, micro-LED has size in micron range), however, is silent as to the actual size of the IC. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the IC chip having a maximum thickness of 50 μm perpendicularly to its primary plane of extension in order to reduce parasitic current, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Morsheim teaches the IC chip comprises at least two projections at its side surfaces extending along the primary plane of extension (Fig. 1).
Regarding to claim 7, Robin teaches a display device comprising a plurality of light-emitting components as claimed in claim 1 wherein the light-emitting components are arranged in accordance with a periodic grid at its node points on a common carrier (Fig. 4, Fig. 6I, [0047], lines 1-2).
Regarding to claim 8, Robin teaches the LED chips of the light-emitting components are configured to be operated independently of one another (Fig. 4, Fig. 6I, each pixel of display panel is configured to be operated independently of one another).
Regarding to claim 9, Robin teaches a method for the manufacture of the display device as claimed in claim, wherein the method comprises:
manufacturing a plurality of LED chips (Fig. 6B);
manufacturing a plurality of IC chips (Fig. 6A);
applying the plurality of LED chips to a top surface of the plurality of IC chips to form a plurality of light-emitting components (Figs. 6C-D);
selecting the light-emitting components (Figs. 6E-F); and
transferring the light-emitting components to a carrier of the display device (Fig. 6I).
Regarding to claim 10, Robin as modified does not specifically disclose testing the light-emitting components. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test the light-emitting components in order to eliminate the detective devices since it was known in the art that defective devices are not be shipped to customers.
Regarding to claim 11, Robin teaches the applying the plurality of LED chips by a stamping process (Fig. 6C).
Regarding to claim 12, Robin teaches further comprising transferring multiple light-emitting components by a stamping process (Figs. 6F-I).
Regarding to claim 13, Robin teaches wherein the transferring of the light-emitting components occurs before the selecting the light-emitting components (Figs. 6F-I, sequence of transfer, then select, then transfer, then select…).
Regarding to claim 14, Robin teaches wherein the selecting the light-emitting components and the transferring the light-emitting components to the carrier of the display device occurs simultaneously (Fig. 6G).
Regarding to claim 15, Robin teaches manufacturing the IC chips occurs on a sacrificial layer that is removed before transferring the light-emitting components to the carrier of the display device (Fig. 6G, substrate 62 is sacrificial layer, is removed before step of 6I).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. Patent Application Publication No. 2017/0243860) in view of Matsuda et al. (U.S. Patent No. 5,647,034).
Regarding to claim 1, Hong teaches a light-emitting component comprising:
an IC chip (Figs. 3-4, IC chip illustrated in Fig. 4 is detailed structure under LED 200 illustrated in Fig. 3); and
an LED chip (Fig. 3, element 200, [0047], lines 4-6);
wherein:
the LED chip is arranged on a top surface of the IC chip and is electrically coupled to the IC chip (Figs. 3-4, [0055], lines 1-4, the LED chip 200 is arranged on a top surface of the IC chip and is electrically coupled to the IC chip via electrode 420
the LED chip is configured to be electrically driven by the IC chip ([0047], last 7 lines, LED chip electrically driven by the IC chip including the thinfilm transistors TFT);
the IC chip comprises at least two electrical connection surfaces at a base surface facing away from the LED chip (Fig. 3, pads 520); and
the light-emitting component can be electrically contacted and operated through the connection surfaces (Fig. 3, [0056], lines 1-6).
Hong does not explicitly disclose the IC chip comprises at least two projections on its side surfaces.
      Matsuda teaches an IC chip comprises at least two projections on its side surfaces (Fig. 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong in view of Matsuda to configure at least two projections on side surfaces of the IC in order to provide power to operate the IC. 
Allowable Subject Matter
Claims 6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “electrical structures for testing the light-emitting component provided on the at least two projections” in combination with the limitations recited in claim 1.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the manufacturing the IC chips occurs as a group in by rigidly mechanically bonding the IC chips to a common anchoring structure by means of projections, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828